DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on January 8, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on January 8, 2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pg. 6, with respect to claims rejected under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claims rejection have been rendered moot. 
Applicant’s arguments, see pg. 6, with respect to claims rejected under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the claims rejection have been rendered moot. However, the amendment to claim 21 does not place the claim in condition for allowance due to an issue with 35 USC § 112(b). An interview with the attorney of record was conducted for compact prosecution. In order to remedy the issue, an examiner's amendment is made below to render the 35 USC § 112(b) moot.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with David Conlee on January 14, 2021.
The application has been amended as follows: 
Replace claim 21 with the following:
A semiconductor package, comprising:
a lead frame including:
a substrate including a die pad and a lead; a first coating on the substrate;
a second coating including a transition metal on the first coating; a third coating including an oxide of the transition metal on the second coating;
a semiconductor die on the die pad;
a wire bond coupled between the semiconductor die and the lead, wherein the wire bond is in direct contact with the second coating on the lead; and
an encapsulant on the semiconductor die and on the third coating.

	Allowable Subject Matter
Claims 1 - 11, 18 - 22, and 24 - 26 are allowed.
Pursuant to M.P.E.P. § 1302.14(I) and 37 C.F.R. § 1.104(e), the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 C.F.R. § 1.111(b) and (c), and applicable 37 C.F.R. § 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818